                Case 20-22497-EPK         Doc 56     Filed 01/27/21     Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM DIVISION

In re:

STUART ROY MILLER,                                            Case No.: 20-22497-EPK

      Debtor.                                                 Chapter 11
__________________________/

   AGREED EX PARTE MOTION TO EXTEND DEADLINE TO FILE COMPLAINT
           OBJECTING TO THE DISCHARGEABILITY OF DEBTS

         Office Depot, Inc. ("Office Depot"), pursuant to the Fed. R. Bankr. P. 4007(c) and 9006(b),

and Local Rule 9013-1(C)(6), respectfully requests that the Court extend the deadline to file a

complaint objecting to the dischargeability of debts as set forth infra. In support of this request

Office Depot states:

         1.     Stuart Roy Miller (the "Debtor") filed a voluntary petition for relief under chapter

11 of the United States Bankruptcy Code on November 13, 2020. ECF No. 1.

         2.     Office Depot is a creditor of the Debtor. See Proof of Claim No. 11.

         3.     The current deadline to file a complaint objecting to the dischargeability of a debt

under 11 § U.S.C. § 523(a), is February 5, 2021. ECF No. 9.

         4.     Office Depot has cross noticed a Fed. R. Bankr. P. 2004 examination of the Debtor

for January 29, 2021. ECF No. 53. In light of this dynamic, Office Depot requests a modest

extension of the dischargeability deadline, through March 2, 2021.

         5.     This extension is not being sought for purposes of delay and will not prejudice any

interested party. Rather, it will enable Office Depot to conduct the Rule 2004 examination

referenced supra and determine if a § 523 complaint is warranted in this case.




{1031/000/00516451}
                Case 20-22497-EPK        Doc 56     Filed 01/27/21    Page 2 of 2




          6.    The undersigned avers that counsel for the Debtor consents to the relief requested

herein.

          WHEREFORE, Office Depot respectfully requests that this Court enter an order: (1)

extending the deadline to object to the dischargeability of debts through and including March 2,

2021, and (2) providing for such further relief as the Court deems just and proper.

Dated January 27, 2021

                                             SHRAIBERG, LANDAU & PAGE, P.A.
                                             Attorneys for Office Depot
                                             2385 NW Executive Center Drive, Suite 300
                                             Boca Raton, Florida 33431
                                             Telephone: 561-443-0800
                                             Facsimile: 561-998-0047
                                             Email: pdorsey@slp.law

                                             By:     /s/ Patrick Dorsey
                                                         Patrick Dorsey, Esq.
                                                         Fla. Bar. No. 0085841



                                ATTORNEY CERTIFICATION

          I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A).

                              CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via

CM/ECF Notice of Electronic Filing to all parties registered to receive electronic noticing in this

case on January 27, 2021.

                                                      By:   /s/ Patrick Dorsey
                                                               Patrick Dorsey, Esq.




{1031/000/00516451}
